GARDNER, Justice.
Petition of the State of Alabama, by its Attorney General, for certiorari to the Court of Appeals to review and revise the judgment and decision of that court in the case of Humphries v. State, 181 So. 309.
The reversal of this cause by the Court of Appeals upon the ground of the denial of the motion for a new trial renders unnecessary a determination of the other questions relating, to the refusal of any specific charges — a consideration of which is not here reached.
Writ denied.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.